DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 4 element S41 begins with “When” where it appears this word is unnecessary.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg et al. (US 2018/0129752 A1), hereinafter referred to as Blomberg, in view of Dechu et al. (US 2018/0341684 A1), hereinafter referred to as Dechu.

Regarding claim 1, Blomberg teaches:
A human-machine dialogue method applicable to an electronic device, the method comprising:
determining a set number of jump topics around a target topic, and generating a topic jump map converging to the target topic based on the correlation intensions among the set number of jump topics (Fig. 6, para [0056-57], where a topic graph is created that converges to a target topic, restricted to topics connected to the customer and product/service),
selecting from the topic jump map a jump topic to which the user's dialogue request belongs as an initial topic for a first round of recommendation to the user after an initial response to a user's dialogue request (Fig. 16A-B, para [0066-67], where the initial topic is determined using the potential client's interests);
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (Fig. 16A-B, para [0066-67], where 
gradually guiding the dialogue from the initial topic to the target topic in a step-by- step recommendation manner (Fig. 16A-B, para [0066-67], where the dialog is steered towards a goal topic).  
Blomberg does not explicitly teach that the weights correspond to probabilities, a dialogue request, or the strongest path corresponding to the probabilities.
Dechu teaches:
wherein k path segments from each jump topic to k jump topics at a downstream level are configured respectively with an initial jump probability (para [0020], where weights between nodes are the jump probabilities);
after an initial response to a user's dialogue request (para [0019], where the model is traversed and responses provided based on the user inputs)
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (para [0025], where the weights are used to recommend the path for traversal);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg by using the weights of Dechu (Dechu para [0025]) in the topic map of Blomberg (Blomberg Fig. 6) to determine which path to traverse, in order to select a path with the highest historical validity and achieve a positive outcome (Dechu para [0025]).

Regarding claim 2, Blomberg in view of Dechu teaches:
The method according to claim 1, further comprising: 

increasing the jump probability of each path segment on the jump path, and updating the topic jump map for a next human-machine dialogue (Dechu para [0020], where the weights of the path taken are increased as an update to the model).  

Regarding claim 4, Blomberg teaches:
A human-machine dialogue method applicable to electronic devices, the method comprising:
determining a set number of jump topics related to a specified field, and constructing a topic jump graph between the topics based on the correlation intensions among the set number of jump topics (Fig. 6, para [0056-57], where a topic graph is created that converges to a target topic, restricted to topics connected to the customer and product/service),
determining a jump topic to which the user's dialogue request belongs as an initial topic for a first round of recommendation to the user after an initial response to a user's dialogue request (Fig. 16A-B, para [0066-67], where the initial topic is determined using the potential client's interests);
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (Fig. 16A-B, para [0066-67], where the next topic is determined by taking the strongest path, and where updated segues are used for new topics); and
continuing recommending the jump topics of the topic jump map for human- machine dialogue in a round-by-round recommendation manner (Fig. 16A-B, para [0066-67], where the dialog is steered towards a goal topic).  

Dechu teaches:
wherein k path segments from each jump topic to k jump topics at a downstream level are configured respectively with an initial jump probability (para [0020], where weights between nodes are the jump probabilities);
after an initial response to a user's dialogue request (para [0019], where the model is traversed and responses provided based on the user inputs);
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (para [0025], where the weights are used to recommend the path for traversal); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg by using the weights of Dechu (Dechu para [0025]) in the topic map of Blomberg (Blomberg Fig. 6) to determine which path to traverse, in order to select a path with the highest historical validity and achieve a positive outcome (Dechu para [0025]).

Regarding claim 9, Blomberg in view of Dechu teaches:
The method according to claim 1, further comprising classifying users according to user attributes to generate corresponding topic jump maps according to user categories (Blomberg para [0055-57], where the topic map is generated based on user profile information, such as nationality as in para [0064]).  

Regarding claim 10, Blomberg teaches:

determining a set number of jump topics around a target topic, and generating a topic jump map converging to the target topic based on the correlation intensions among the set number of jump topics (Fig. 6, para [0056-57], where a topic graph is created that converges to a target topic, restricted to topics connected to the customer and product/service),
selecting from the topic jump map a jump topic to which the user's dialogue request belongs as an initial topic for a first round of recommendation to the user after an initial response to a user's dialogue request (Fig. 16A-B, para [0066-67], where the initial topic is determined using the potential client's interests); 
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (Fig. 16A-B, para [0066-67], where the next topic is determined by taking the strongest path, and where updated segues are used for new topics); and 
gradually guiding the dialogue from the initial topic to the target topic in a step-by- step recommendation manner (Fig. 16A-B, para [0066-67], where the dialog is steered towards a goal topic).  
Blomberg does not explicitly teach that the weights correspond to probabilities, a dialogue request, or the strongest path corresponding to the probabilities.
Dechu teaches:

after an initial response to a user's dialogue request (para [0019], where the model is traversed and responses provided based on the user inputs); 
determining a jump topic for jumping to according to the jump probability of jumping out of the initial topic to the k jump topics at the downstream level for a next round of recommendation to the user after completing a human-machine dialogue of the initial topic (para [0025], where the weights are used to recommend the path for traversal); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg by using the weights of Dechu (Dechu para [0025]) in the topic map of Blomberg (Blomberg Fig. 6) to determine which path to traverse, in order to select a path with the highest historical validity and achieve a positive outcome (Dechu para [0025]).

Regarding claim 15, Blomberg in view of Dechu teaches:
The method according to claim 4, further comprising classifying users  according to user attributes to generate corresponding topic jump maps according to user categories (Blomberg para [0055-57], where the topic map is generated based on user profile information, such as nationality as in para [0064]).  

Regarding claim 16, Blomberg in view of Dechu teaches:
The electronic device according to claim 10, wherein execution of the instructions by the at least one processor causes the at least one processor to perform the steps of: 

increasing the jump probability of each path segment on the jump path, and updating the topic jump map for a next human-machine dialogue (Dechu para [0020], where the weights of the path taken are increased as an update to the model).  

Regarding claim 20, Blomberg in view of Dechu teaches:
The electronic device according to claim 10, wherein execution of the instructions by the at least one processor causes the at least one processor to perform the steps of: classifying users according to user attributes to generate corresponding topic jump maps according to user categories (Blomberg para [0055-57], where the topic map is generated based on user profile information, such as nationality as in para [0064]).

Claims 3, 7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg, in view of Dechu, and further in view of Santos-Lang et al. (US 2012/0253801 A1), hereinafter referred to as Santos-Lang.

Regarding claim 3, Blomberg in view of Dechu teaches:
The method according to claim 2,
while increasing the jump probability of the path segment P (i, i + 1) from the i-th jump topic on the jump path to the (i + 1)-th jump topic at the downstream level, decreasing accordingly the jump probabilities of k-1 path segments of k-1 jump topics at the downstream level other than the (i + 1)-th 
Blomberg in view of Dechu teaches that the paths are normalized (Dechu para [0025-26]), but does not explicitly teach that the paths sum to 1. 
Santos-Lang teaches:
herein the sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1); and
to maintain the sum of the jump probabilities of the k path segments at the downstream level from the i-th jump topic to be 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1).  
The prior art of Dechu contained a method (normalization) which differed from the claimed method by the substitution of some elements with other elements (normalizing to a value of 1); the substituted elements and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 7, Blomberg in view of Dechu and Santos-Lang teaches:
The method according to claim 3, wherein after multiple human-machine dialogues, if the jump probability of at least one path segment is decreased below a predetermined threshold, the at least one path segment in the topic jump map is disconnected, and the topic jump map is updated for use in the next human-machine dialogue (Dechu para [0020], where a path is removed when the weight falls below a threshold as the updating of the model).  

Regarding claim 17, Blomberg in view of Dechu teaches:
The electronic device according to claim 16,
while increasing the jump probability of the path segment P (i, i + 1) from the i-th jump topic on the jump path to the (i + 1)-th jump topic at the downstream level, decreasing accordingly the jump probabilities of k-1 path segments of k-1 jump topics at the downstream level other than the (i + 1)-th jump topic from the i-th jump topic (Dechu para [0020], where the weights of the path taken are increased and the weights of the paths not taken are decreased as an update to the model)
Blomberg in view of Dechu teaches that the paths are normalized (Dechu para [0025-26]), but does not explicitly teach that the paths sum to 1. 
Santos-Lang teaches:
wherein the sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1); and
to maintain the sum of the jump probabilities of the k path segments at the downstream level from the i-th jump topic to be 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1).  
The prior art of Dechu contained a method (normalization) which differed from the claimed method by the substitution of some elements with other elements (normalizing to a value of 1); the substituted elements and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 18, Blomberg in view of Dechu and Santos-Lang teaches:
.  

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg, in view of Dechu, and Santos-Lang, and further in view of Zheng et al. (US 2015/0112918 A1), hereinafter referred to as Zheng.

Regarding claim 8, Blomberg in view of Dechu and Santos-Lang teaches:
The method according to claim 7,
Blomberg in view of Dechu and Santos-Lang does not teach:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment.
Zheng teaches:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment (para [0055], where topics are removed from a matrix and replaced).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg in view of Dechu, Santos-Lang, and Kawamura by replacing the topics of Blomberg in view of Dechu, Santos-Lang, and Kawamura (Blomberg Fig. 6) based on interest as taught by Zheng (Zheng para [0055]), due to the face that interests or context of environment may change over time (Zheng para [0055]).

Regarding claim 19, Blomberg in view of Dechu and Santos-Lang teaches:
The electronic device according to claim 18,
Blomberg in view of Dechu and Santos-Lang does not teach:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment.
Zheng teaches:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment (para [0055], where topics are removed from a matrix and replaced).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg in view of Dechu, Santos-Lang, and Kawamura by replacing the topics of Blomberg in view of Dechu, Santos-Lang, and Kawamura (Blomberg Fig. 6) based on interest as taught by Zheng (Zheng para [0055]), due to the face that interests or context of environment may change over time (Zheng para [0055]).

Claims 5-6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg, in view of Dechu, and further in view of Santos-Lang, and Kawamura (US 2017/0060839 A1).

Regarding claim 5, Blomberg in view of Dechu teaches:
The method according to claim 1,
the process of recommending jump topics further comprises: 
when one of second jump topics at a downstream level of a first jump topic is selected for the next round of recommendation (Dechu para [0019], where the path is chosen based on user inputs),

if the user does not accept the second jump topic, decreasing the jump probability of the path segment from the first jump topic to the second jump topic, and increasing the jump probabilities of the path segments from the first jump topic to the other second jump topics at the downstream level (Dechu para [0020], where the weights of the path taken are increased and the weights of the paths not taken are decreased as an update to the model),
Blomberg in view of Dechu does not teach:
wherein the sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1; and 
to maintain the sum of the jump probabilities of the path segments from the first jump topic to all the second jump topics at the downstream level to be 1, and 
select another second jump topic at the downstream level of the first jump topic for the next round of recommendation.
Santos-Lang teaches:
wherein the sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1); and 
to maintain the sum of the jump probabilities of the path segments from the first jump topic to all the second jump topics at the downstream level to be 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1), and

Kawamura teaches:
select another second jump topic at the downstream level of the first jump topic for the next round of recommendation (Fig. 8 elements S25, S29, S30, S23, para [0086], where another topic is selected if the user's emotion becomes not good).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg in view of Dechu and Santos-Lang by using the emotion detection of Kawamura (Kawamura para [0028]) in the topic map of Blomberg in view of Dechu and Santos-Lang (Blomberg Fig. 6) by using emotion in the decision of the path to take, in order to know which scores to increase or decrease, and to help select a next topic (Kawamura para [0085-86]).

Regarding claim 6, Blomberg in view of Dechu, Santos-Lang, and Kawamura teaches:
The method according to claim 5, further comprising: 
when the times of changing selections exceeds a predetermined number, reselecting a topic independent of the first jump topic (Fig. 8 elements S25, S29, S30, S23, para [0086], where another topic is selected if the user's emotion becomes not good, where the predetermined number is 1).  

Regarding claim 11, Blomberg in view of Dechu teaches:
The method according to claim 4 ,
the process of recommending jump topics further comprises: 

if the user accepts the second jump topic, increasing the jump probability of the path segment from the first jump topic to the second jump topic, and decreasing the jump probabilities of the path segments from the first jump topic to other second jump topics at the downstream level (Dechu para [0020], where the weights of the path taken are increased as an update to the model), 
if the user does not accept the second jump topic, decreasing the jump probability of the path segment from the first jump topic to the second jump topic, and increasing the jump probabilities of the path segments from the first jump topic to the other second jump topics at the downstream level (Dechu para [0020], where the weights of the path taken are increased and the weights of the paths not taken are decreased as an update to the model),
Blomberg in view of Dechu does not teach:
wherein the sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1; and 
to maintain the sum of the jump probabilities of the path segments from the first jump topic to all the second jump topics at the downstream level to be 1, 
and select another second jump topic at the downstream level of the first jump topic for the next round of recommendation.
Santos-Lang teaches:
wherein the sum of the initial jump probabilities of the k path segments from each jump topic to the k jump topics at the downstream level is 1 (para [0082], where the weights are normalized by dividing by the sum of the weights, making their sum equal 1); and 

The prior art of Dechu contained a method (normalization) which differed from the claimed method by the substitution of some elements with other elements (normalizing to a value of 1); the substituted elements and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
Kawamura teaches:
and select another second jump topic at the downstream level of the first jump topic for the next round of recommendation (Fig. 8 elements S25, S29, S30, S23, para [0086], where another topic is selected if the user's emotion becomes not good).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg in view of Dechu and Santos-Lang by using the emotion detection of Kawamura (Kawamura para [0028]) in the topic map of Blomberg in view of Dechu and Santos-Lang (Blomberg Fig. 6) by using emotion in the decision of the path to take, in order to know which scores to increase or decrease, and to help select a next topic (Kawamura para [0085-86]).

Regarding claim 12, Blomberg in view of Dechu, Santos-Lang, and Kawamura teaches:
The method according to claim 11, further comprising: 
when the times of changing selections exceeds a predetermined number, reselecting a topic independent of the first jump topic (Fig. 8 elements S25, S29, S30, S23, para [0086], where another topic is selected if the user's emotion becomes not good, where the predetermined number is 1).  

Regarding claim 13, Blomberg in view of Dechu, Santos-Lang, and Kawamura teaches:
The method according to claim 5, wherein after multiple human-machine dialogues, if the jump probability of at least one path segment is decreased below a predetermined threshold, the at least one path segment in the topic jump map is disconnected, and the topic jump map is updated for use in the next human-machine dialogue (Dechu para [0020], where a path is removed when the weight falls below a threshold as the updating of the model).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg, in view of Dechu, Santos-Lang, and Kawamura, and further in view of Zheng.

Regarding claim 14, Blomberg in view of Dechu, Santos-Lang, and Kawamura teaches:
The method according to claim 13,
Blomberg in view of Dechu, Santos-Lang, and Kawamura does not teach:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment.
Zheng teaches:
wherein when the at least one path segment in the topic jump map is disconnected, a new jump topic is configured for an endpoint of the at least one path segment (para [0055], where topics are removed from a matrix and replaced).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blomberg in view of Dechu, Santos-Lang, and Kawamura by replacing the topics of Blomberg in view of Dechu, Santos-Lang, and Kawamura (Blomberg Fig. 6) based on interest as taught by Zheng (Zheng para [0055]), due to the face that interests or context of environment may change over time (Zheng para [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,044,862 B1 col. 5 lines 5-17 teaches trying different topics when an expected response is not received; US 2018/0122377 A1 para [0053] teaches “probing questions” for requesting further details, and “transition questions” for guiding a user to a new topic; US 2017/0186425 A1 para [0028] teaches detecting hesitation and in response changing the subject to a topic related to the original query; Hiraoka et al. (Hiraoka, T., Yamauchi, Y., Neubig, G., Sakti, S., Toda, T., & Nakamura, S. (2013, December). Dialogue management for leading the conversation in persuasive dialogue systems. In 2013 IEEE Workshop on Automatic Speech Recognition and Understanding (pp. 114-119). IEEE.) Introduction teaches using persuasive dialog to lead the user to take actions desired by the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658